Name: Council Regulation (EEC) No 481/86 of 25 February 1986 on adjustment, during the period of application of the regulatory amounts, of the average price for table wine established for each representative Spanish market
 Type: Regulation
 Subject Matter: monetary economics;  prices;  Europe;  beverages and sugar
 Date Published: nan

 1.3.86 Official Journal of the European Communities No L 54/5 COUNCIL REGULATION (EEC) No 481 /86 of 25 February 1986 on adjustment, during the period of application of the regulatory amounts, of the average price for table wine established for each representative Spanish market THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to the proposal from the Commission, Whereas Article 123 of the Act of Accession provides for the application during the period of gradual alignment of prices of a regulatory amount to offset the difference between guide prices for table wines in Spain and in the Community of Ten ; whereas it is also necessary for the proper operation of the market organization to take account of this price difference , in accordance with Article 87 of the Act, when the average prices for the representative markets as specified in Article 4 ( 1 ) of Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3768 /85 ( 2), are determined ; whereas the average price determined for each representative Spanish market should be corrected by taking into account the ratio existing between the guide prices applicable to the Community as constituted on 31 December 1985 and those applicable to Spain , HAS ADOPTED THIS REGULATION : Article 1 From 1 March 1986 to 31 August 1992 the average price specified in Article ' 4 ( 1 ) (a) of Regulation (EEC) No 337/79 determined for each Spanish representative market shall be corrected by the ratio existing between the guide prices applicable to the Community as constituted on 31 December 1985 and those applicable to Spain . Article 2 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS (') OJ No L 54 , 5 . 3 . 1979 , p. 1 . ( 2 ) OJ No L 362 , 31 . 12 . 1985 , p. 8 .